     Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 1 of 9 PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
MORDECHAI HOFSTATTER
on behalf of himself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


CONVERGENT HEALTHCARE RECOVERIES, INC.

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Mordechai Hofstatter seeks redress for the illegal practices of Convergent

         Healthcare Recoveries, Inc. concerning the collection of debts, in violation of the Fair

         Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                          Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in Peoria,

         Illinois.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 2 of 9 PageID #: 2




                                           Jurisdiction and Venue

7.      This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

        1331.

8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

        that give rise to this action occurred, in substantial part, in this district.

                                 Allegations Particular to Mordechai Hofstatter

9.      Upon information and belief, on a date better known by Defendant, Defendant began to

        attempt to collect an alleged consumer debt from the Plaintiff.

10.     On or about November 6, 2020, Defendant sent the Plaintiff a collection letter seeking to

        collect a balance allegedly incurred for personal purposes.

11.     The said November 6, 2020 letter, instead of it being sent to Plaintiff directly from its own

        offices, Defendant sent information regarding Plaintiff and the alleged debt to a

        commercial mail-house (“mail house”).

12.     As such, in order to have the mail house send Plaintiff the said letter, Defendant had to

        disclose to the mail house, the Plaintiff’s status as a debtor and other highly personal

        pieces of information.

13.     The mail house then populated much of Plaintiff’s private information into a pre-written

        template, printed it, and mailed the letter to the Plaintiff’s residence.

14.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying of

        information regarding a debt directly or indirectly to any person through any medium.”

15.     The sending of an electronic file containing information about Plaintiff’s purported debt

        to a mail house is therefore a communication.

16.     Defendant’s communication to the mail house was in connection with the collection of a




                                                    -2-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 3 of 9 PageID #: 3




         debt since it involved disclosure of the debt to a third-party with the objective being

         communication with and motivation of the consumer to pay the alleged debt.

17.      Plaintiff Mordechai Hofstatter, never consented to having his personal and confidential

         information, concerning the debt or otherwise, shared with anyone else.

18.      Section 15 U.S.C. 1692c(b) of the FDCPA states:

                “Except as provided in section 1692b of this title, without the prior consent of
                the consumer given directly to the debt collector, or the express permission of
                a court of competent jurisdiction, or as reasonably necessary to effectuate a post
                judgment judicial remedy, a debt collector may not communicate, in connection
                with the collection of any debt, with any person other than the consumer, his
                attorney, a consumer reporting agency if otherwise permitted by law, the
                creditor, the attorney of the creditor, or the attorney of the debt collector.”
                (emphasis added).

19.      The mail house used by Defendant as part of its debt collection efforts against Plaintiff

         does not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).

20.      Due to Defendant’s communication to this mail house, information about the Plaintiff,

         including his name, the amount allegedly owed, and his home address are all within the

         possession of an unauthorized third-party.1

21.      Defendant unlawfully communicates with the unauthorized third-party mail house solely

         for the purpose of streamlining its generation of profits without regard to the propriety and

         privacy of the information which it discloses to such third-party.

22.      In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

         effect that disclosing sensitive and personal information to an unauthorized third-party has

         on consumers. See Hunstein v. Preferred Collection & Mgmt. Servs., Case No. 8:19-cv-

         983-T-60SPF (M.D. Fla. Oct. 29, 2019) (Preferred’s transmittal to Compumail included


1
  Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015). If a debt collector (“conveys information
regarding the debt to a third party - informs the third party that the debt exists or provides information about the
details of the debt - then the debtor may well be harmed by the spread of this information.”)




                                                          -3-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 4 of 9 PageID #: 4




        specific details regarding Hunstein’s debt: Hunstein’s status as a debtor, the precise

        amount of his debt, the entity to which the debt was owed, and the fact that the debt

        concerned his son’s medical treatment, among other things. It seems to us inescapable that

        Preferred’s communication to Compumail at least “concerned,” was “with reference to,”

        and bore a “relationship [or] association” to its collection.)

23.     Defendant violated 15 U.S.C. § 1692c(b) for disclosing information about Plaintiff’s

        alleged debt to the employees of an unauthorized third-party mail house in connection

        with the collection of the debt.

24.     Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

        collection a debt, to wit, knowingly disclosing sensitive and personal information about

        Plaintiff, to third parties not expressly authorized under the FDCPA.

25.     Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

        Defendant.

26.     Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

        collection communications.

27.     Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

        communications.

28.     Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

29.     Defendant used materially false, deceptive, misleading representations and means in its

        attempted collection of Plaintiff’s alleged debt.

30.     Defendant’s communications were designed to cause the debtor to suffer a harmful

        disadvantage in charting a course of action in response to Defendant’s collection efforts.

31.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of




                                                  -4-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 5 of 9 PageID #: 5




        their rights, the act enables them to understand, make informed decisions about, and

        participate fully and meaningfully in the debt collection process. The purpose of the

        FDCPA is to provide information that helps consumers to choose intelligently. The

        Defendant’s false representations misled the Plaintiff in a manner that deprived him of his

        right to enjoy these benefits, these materially misleading statements trigger liability under

        section 1692e of the Act.

32.     These deceptive communications additionally violated the FDCPA since they frustrate the

        consumer’s ability to intelligently choose his or her response.

33.     As an actual and proximate result of the acts and omissions of Convergent Healthcare

        Recoveries, Inc., Plaintiff has suffered including but not limited to, fear, stress, mental

        anguish, emotional stress and acute embarrassment for which he should be compensated

        in an amount to be established by a jury at trial.

                                 AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                              members of a class, as against the Defendant.
34.     Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

        through thirty-three (33) as if set forth fully in this cause of action.

35.     This cause of action is brought on behalf of Plaintiff and the members of a class.

36.     The class consists of all persons whom Defendant’s records reflect resided in the State of

        New York and who were sent a collection letter in substantially the same form letter as

        the letter sent to the Plaintiff on or about November 6, 2020; and (a) the collection letter

        was sent to a consumer seeking payment of a personal debt purportedly owed to Sant

        Peters Specialty Physicians PC; and (b) the collection letter was not returned by the postal

        service as undelivered; (c) and the Plaintiff asserts that the letter contained violations of




                                                   -5-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 6 of 9 PageID #: 6




        15 U.S.C. §§ 1692c(b) and 1692f for disclosing information about Plaintiff’s alleged debt

        to the employees of an unauthorized third-party mail house in connection with the

        collection of the debt and for using unfair means in connection with the collection a debt.

37.     Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

        in this case because:

               A. Based on the fact that a form collection letter is at the heart of this litigation,

                   the class is so numerous that joinder of all members is impracticable.

               B. There are questions of law and fact common to the class and these questions

                   predominate over any questions affecting only individual class members. The

                   principal question presented by this claim is whether the Defendant violated

                   the FDCPA.

               C. The only individual issue is the identification of the consumers who received

                   such collection letters (i.e., the class members), a matter capable of ministerial

                   determination from the records of Defendant.

               D. The claims of the Plaintiff are typical of those of the class members. All are

                   based on the same facts and legal theories.

               E. The Plaintiff will fairly and adequately represent the class members’ interests.

                   The Plaintiff has retained counsel experienced in bringing class actions and

                   collection-abuse claims. The Plaintiff’s interests are consistent with those of

                   the members of the class.

38.     A class action is superior for the fair and efficient adjudication of the class members’

        claims. Congress specifically envisions class actions as a principal means of enforcing the

        FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated




                                                 -6-
      Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 7 of 9 PageID #: 7




        individuals, whose rights will not be vindicated in the absence of a class action.

        Prosecution of separate actions by individual members of the classes would create the risk

        of inconsistent or varying adjudications resulting in the establishment of inconsistent or

        varying standards for the parties and would not be in the interest of judicial economy.

39.     If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

        pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

40.     Collection attempts, such as those made by the Defendant are to be evaluated by the

        objective standard of the hypothetical “least sophisticated consumer.”

                          Violations of the Fair Debt Collection Practices Act

41.     The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

42.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

               A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

               B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                   and

               C. Any other relief that this Court deems appropriate and just under the

                   circumstances.




                                                -7-
    Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 8 of 9 PageID #: 8




                                    Dated: Woodmere, New York
                                         July 19, 2021


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -8-
Case 1:21-cv-04060-EK-JRC Document 1 Filed 07/20/21 Page 9 of 9 PageID #: 9
